PER CURIAM.
Without necessarily endorsing the legal reasoning adopted by the trial court, see City of Coral Gables v. Puiggros, 376 So.2d 281, 284 n. 3 (Fla. 3d DCA 1979), we conclude that it correctly determined that the parties were bound by an enforceable agreement resolving the pertinent issues of their marital dispute. See Taplin v. Taplin, 611 So.2d 561 (Fla. 3d DCA 1992); Roskind v. Roskind, 552 So.2d 1155 (Fla. 3d DCA 1989); Silva v. Silva, 467 So.2d 1065 (Fla. 3d DCA 1985).
Affirmed.
SCHWARTZ, C.J., and LEVY, J., concur.